Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10, 12-14 and 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domalski (DE-19505062-A1).

Claim No
Claim feature
Prior art
Domalski (DE-19505062-A1)
1
A flexible magnetic resonance imaging (MRI) radio frequency (RF) array coil configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode, the flexible MRI RF array coil comprising: 

Domalski discloses a flexible magnetic resonance imaging (MRI) radio frequency (RF) array coil configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode, the flexible MRI RF array coil comprising:

a first row of saddle coil elements comprising at least a first saddle coil element and a second saddle coil element, wherein the first and second saddle coil elements partially overlap with one another, and wherein the first and second saddle coil elements each comprise a left loop and a right loop coupled to the left loop by two connection segments.
See Fig. 3 and rotate it clockwise by 90 degrees in Domalski which shows a first row of saddle coil elements (multiple butterfly coils 24) comprising at least a first saddle coil element and a second saddle coil element, wherein the first and second saddle coil elements partially overlap with one another, and wherein the first and second saddle coil elements each comprise a left loop and a right loop coupled to the left loop by two connection segments.
 
The coil shown is Fig. 3 can be identified to be a saddle coil as it clearly not a solenoid coil nor a Helmholtz coil.
See Fig. 3 which shows the claimed connection segments near crossing point 26, like the ones disclosed by instant Fig. 1 item #118, for example. 

Domalski clearly and fully independent claim 1.




2
2. The flexible MRI RF array coil of claim 1, wherein the right loop of the second saddle coil element overlaps with the left and right loops of the first saddle coil element.


Look at Fig. 3 in Domalski after rotating it by 90 degrees, it will show what the claim is claiming. 
3
3. The flexible MRI RF array of claim 1, wherein the two connection segments cross only once between the left and right loops.

Look at Fig. 3 in Domalski after rotating it by 90 degrees, it will show what the claim is claiming.
4
The flexible MRI RF array of claim 1, wherein the first row of saddle coil elements has a flat profile.

See Fig. 3 in Domalski.
5
The flexible MRI RF array of claim 1, further comprising: a second row of saddle coil elements comprising at least a third saddle coil element and a fourth saddle coil element, wherein the third and fourth saddle coil elements partially overlap with one another, wherein the second row of saddle coil elements partially overlaps with the first row of saddle coil elements in a Bo direction, and wherein the third and fourth saddle coil elements each comprise a left loop and a right loop coupled to the left loop by the two connection segments.

See Figs. 1 and 3 from which it can be ascertained that claim 5 is met by Domalski.

The first row is along line 12 and the second row is along line 14 in Fig. 3. 

Fig 3 clearly shows a third saddle coil element along line 14.

As to the claimed 4th saddle coil element, the drawing does not show it, however, a 4th one is within the scope of Domalski as it seems to suggest number of saddle coil element 24 along line 14 can be more than one if one chooses additional saddle coil elements 24 along line 12. 


In Fig. 1 the first row 12 and second row 14 are shown to be arranged in the direction of Bo field as the cylindrical head coil shown in Fig. 1 will have cylindrical its axis parallel to Bo direction when placed in a typical MRI bore, which appears to meet claim 5.

6
The flexible MRI RF array of claim 5, wherein a total number saddle coil elements in the second row is different than a total number of saddle coil elements in the first row.

Fig. 3 shows number of saddle coil elements 24 along line 14 different from that in line 12.
7
The flexible MRI RF array of claim 5, wherein a total number saddle coil elements in the second row is equal to a total number of saddle coil elements in the first row.

Claim 7 can be thought to be another variation of coil shown in Fig. 3.
8
The flexible MRI RF array of claim 5, wherein a right loop of the first saddle coil element in the first row of saddle coil elements overlaps with a left loop of the fourth saddle coil element of the second row of saddle coil elements.

Claim 8 can be thought to be another variation of coil shown in Fig. 3 where the claimed coil can be obtained by shifting one subcoil 18 along line 14 in circumferential direction relative another subcoil 18 along line 12. 
9
9. A magnetic resonance imaging (MRI) system comprising: a saddle based flexible array coil that comprises: a first row of saddle coil elements, wherein the first row of saddle coil elements includes a plurality of first-row saddle coil elements overlapping one another circumferentially around an axis, wherein each of the first-row saddle coil elements comprises a pair of loops and a pair of connection segments, wherein the loops of the pair are separated from each other circumferentially around the axis, and wherein the connection segments interconnect the loops and cross each other between the loops.

Claim 9 is met by Domalski as scope of claim 9 is like that of claim 1, see treatment of claim 1 above. 

Also see Fig. 1 and Fig. 3 which show the two loops of a butterfly coil 24 are separated from one another circumferentially around an axis.
10
The MRI system according to claim 9, wherein the connection segments of the pair of connection segments are arranged close to one another but remain completely spaced apart from one another.

The claim feature of claim 10 is met by Domalski as it describes a butterfly coil 24 where the connection segment of left loop of the butterfly coil 24 is electrically separated from that of the right loop.
12
The MRI system according to claim 9, wherein a first loop of the pair faces a second loop of the pair, and wherein the axis is arranged directly between the first loop and the second loop.

Claim 12 is met by Domalski, see Fig. 1 in combination with Fig. 3 and it will be apparent that a first loop and a second loop may face one another as they are arranged along line 14 on cylindrical surface of a helmet coil.

13
The MRI system according to claim 9, wherein the saddle based flexible array coil is in a cylindrical configuration.

Fig. 1 in Domalski shows the saddle coil (head coil) to be in part cylindrical.
14
The MRI system according to claim 9, wherein the saddle based flexible array coil is half cylindrical-like.

Fig. 1 in Domalski shows the saddle coil (head coil) to be in part a half-cylindrical.
16
The MRI system according to claim 9, further comprising: a rigid or half-rigid base structure configured to surround a torso, a knee, a leg, a foot, a shoulder, an arm, a wrist, or a head, wherein the saddle based flexible array coil is fixed to the rigid or half-rigid base structure.

Claim 16 is met by Domalski when it discloses head coil that images a head.
18
A method comprising: providing saddle based flexible array coil for magnetic resonance imaging (MRI) comprising: a first row of saddle coil elements, wherein the first row comprises at least two saddle coil elements, wherein the at least two saddle coil elements partially overlap with one another, and wherein each saddle coil element has a pair of loops coupled to one another by a pair of connection segments; and performing an MRI imaging process on a scan target using the saddle based flexible array coil in a receive (Rx) mode and/or a transmit (Tx) mode, wherein the loops of each saddle coil element are spaced far apart from one another to increase a signal-to-noise (SNR) ratio of the MRI imaging process.

Method steps of claim 18 is met by steps of construction and operation of Domalski as applied to claim 1 above.
19
The method of claim 18, wherein the saddle based flexible array coil is circumferentially arranged around an axis.

See Fig. 1 in Domalski which shows the feature of claim 19 as the array coil (sub-antenna 18 comprised of butterfly coil 24) are arranged along lines 12 and 14 along a cylindrical surface which has an axis as shown therein.




Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Domalski (DE-19505062-A1) in view of Vij (US-5,682,098).

As to claims 17 and 20, Domalski discloses the MRI system according to claim 16 and 18 respectively. 
However, Domalski does not disclose a flexible strap fixed to the saddle based flexible array coil (18) as detailed in the claim (claim 17).
Even though Domalski lack the features of claim 17, such features are not new in the pertinent art. For example, Vij discloses a saddle coil structure comprising butterfly coils like that of Domalski and Vij discloses the butterfly coils be made flexible and wrapped around a body part as claimed using straps (18). According to Domalski overlapping between two butterfly coils can reduce decoupling and increase signal-to-noise ratio. 
Since increased signal-to-noise ratio is desired in all MRI imaging system, it would have been obvious to a person having ordinary skill in the art to modify Vij to include the overlapping butterfly coils of Domalski and arrive at the claimed invention.






Allowable Subject Matter
Claims 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to claim 11, the claim would be allowable if written in independent form because the prior art of the record nether discloses nor reasonably suggest that each of the loops to include two turns.
As to claim 15, the claim would be allowable if written in independent form because the prior art of the record nether discloses nor reasonably suggest that the connection segments cross each other at a point surrounded by a loop of a neighboring first-row saddle coil element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852